EXHIBIT 10.1

 

HARVARD APPARATUS REGENERATIVE TECHNOLOGY, INC.

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 23rd day of June,
2015, to be effective as of the Commencement Date (as defined below), between
Harvard Apparatus Regenerative Technology, Inc., a Delaware corporation (the
“Company”), and James McGorry (“Executive”). For purposes of this Agreement the
“Company” shall refer to the Company and any of its predecessors.

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company on the terms contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Employment. The term of this Agreement shall automatically, without the
requirement of any further action or notice, commence on July 6, 2015 (the
“Commencement Date”) and shall extend until the third anniversary of the
Commencement Date; provided, however, that the term of this Agreement shall
automatically be extended for one additional year on the third anniversary of
the Commencement Date and each anniversary thereafter unless, not less than 90
days prior to each such date, either party shall have given notice to the other
that it does not wish to extend this Agreement; provided, further, that if a
Change in Control occurs during the original or extended term of this Agreement,
the term of this Agreement shall, notwithstanding anything in this sentence to
the contrary, continue in effect for a period of not less than twelve (12)
months beyond the month in which the Change in Control occurred. The term of
this Agreement shall be subject to termination as provided in Paragraph 6 and
may be referred to herein as the “Period of Employment.”

 

2. Position and Duties. During the Period of Employment, Executive shall serve
as the President and Chief Executive Officer of the Company and shall have such
powers and duties as may from time to time be prescribed by the Board of
Directors (the “Board”) of the Company, provided that such duties are consistent
with Executive’s position or other positions that he may hold from time to
time. Executive shall also serve on the Board as a Director. Executive shall
devote his full working time and efforts to the business and affairs of the
Company. Notwithstanding the foregoing, Executive may serve on other boards of
directors, with the approval of the Board as long as such service does not
materially interfere with Executive’s performance of his duties to the Company
as provided in this Agreement or otherwise breach any obligations of Executive
to the Company.

 

3. Compensation and Related Matters.

 

(a) Base Salary and Incentive Compensation. Executive’s initial annual base
salary shall be $31,250 per month, which annualizes to Three Hundred Seventy
Five Thousand Dollars ($375,000). Executive’s base salary shall be reviewed
annually by the Board or a Committee thereof; provided, however that the annual
base salary shall not be lower than $375,000 without the Executive’s consent.
The base salary in effect at any given time is referred to herein as “Base
Salary.” The Base Salary shall be payable in substantially equal installments on
a bi-weekly or more frequent basis. In addition to Base Salary, Executive shall
be eligible to receive cash incentive compensation as determined by the Board or
a Committee thereof from time to time, and shall also be eligible to participate
in such incentive compensation plans as the Board or a Committee thereof shall
determine from time to time for employees of the same status within the
hierarchy of the Company. The Board has discussed with Executive and agrees with
Executive’s intention to recommend the establishment of an annual incentive
compensation plan for Executive and other members of senior management.

 

(b) Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him in performing services hereunder during
the Period of Employment, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers,
provided that such reimbursement does not occur later than the end of the second
calendar year after the calendar year in which such expense was incurred.

 

1

 

 

(c) Other Benefits. During the Period of Employment, Executive shall be entitled
to continue to participate in or receive benefits under all of the Company’s
Employee Benefit Plans, or under plans or arrangements that provide no less
favorable treatment to the Executive than the Employee Benefit Plans provided to
other, similarly situated, members of the Company’s senior management. As used
herein, the term “Employee Benefit Plans” includes, without limitation, each
pension and retirement plan; supplemental pension, retirement and deferred
compensation plan; savings and profit-sharing plan; stock ownership plan; stock
purchase plan; stock option plan; life insurance plan; medical insurance plan;
disability plan; and health and accident plan or arrangement established and
maintained by the Company on the date hereof or anytime hereafter.  The
Executive’s participation in the Employee Benefit Plans will be subject to the
terms and conditions of each such Employee Benefit Plans, including eligibility
and compliance requirements, as well as any limitations imposed by applicable
laws. To the extent that the scope or nature of benefits described in this
section is determined under the policies of the Company based in whole or in
part on the seniority or tenure of an employee’s service, Executive shall be
deemed to have a tenure with the Company equal to the actual time of Executive’s
service with the Company. During the Period of Employment, Executive shall be
entitled to participate in or receive benefits under any Employee Benefit Plans
which may, in the future, be made available by the Company to its executives and
key management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such Employee Benefit Plans. Any
payments or benefits payable to Executive under an Employee Benefit Plan
referred to in this Subparagraph 3(c) in respect of any calendar year during
which Executive is employed by the Company for less than the whole of such year
shall, unless otherwise provided in the applicable Employee Benefit Plan, be
prorated in accordance with the number of days in such calendar year during
which he is so employed. Should any such payments or benefits accrue on a fiscal
(rather than calendar) year, then the proration in the preceding sentence shall
be on the basis of a fiscal year rather than calendar year.

 

(d) Vacations. Executive shall be entitled to twenty (20) paid vacation days in
each calendar year, which shall be accrued ratably during the calendar year. 
Unless otherwise expressly permitted by the Company, any accrued and unused
vacation days at the end of the calendar year shall not carry forward and shall
be forfeited unless pursuant to Company policy applicable to similarly situated,
members of the Company’s senior management such vacation days are not forfeited
at the end of the calendar year. Executive shall also be entitled to all paid
holidays provided by the Company to its executives. To the extent that the scope
or nature of benefits described in this section are determined under the
policies of the Company based in whole or in part on the seniority or tenure of
an employee’s service, Executive shall be deemed to have a tenure with the
Company equal to the actual time of Executive’s service with Company.
Notwithstanding anything herein to the contrary, Executive shall be paid any
accrued and unused vacation upon his severance of employment with the Company,
if and as protected by applicable law.

 

(e) Directors and Officers Insurance and Indemnification. The Company shall also
carry reasonable and customary D&O liability insurance coverage for the benefit
of its officers and directors, including Executive, during the term of this
Agreement and for a customary tail period following the termination of
Executive’s employment. Executive shall be entitled to be indemnified by the
Company to the fullest extent permitted by the applicable state law and
consistent with Company’s Amended and Restated Certificate of Incorporation, as
amended.

 

4. Unauthorized Disclosure.

 

(a) Confidential Information. Executive acknowledges that in the course of his
employment with the Company (and, if applicable, its predecessors), he has been
allowed to become, and will continue to be allowed to become, acquainted with
the Company’s business affairs, information, trade secrets, and other matters
which are of a proprietary or confidential nature, including but not limited to
the Company’s and its affiliates’ and predecessors’ operations, business
opportunities, price and cost information, finance, customer information,
business plans, various sales techniques, manuals, letters, notebooks,
procedures, reports, products, processes, services, and other confidential
information and knowledge (collectively the “Confidential Information”)
concerning the Company’s and its affiliates’ and predecessors’ business. The
Company agrees to provide on an ongoing basis such Confidential Information as
the Company deems necessary or desirable to aid Executive in the performance of
his duties. Executive understands and acknowledges that such Confidential
Information is confidential, and he agrees not to disclose such Confidential
Information to anyone outside the Company except to the extent that
(i) Executive deems such disclosure or use reasonably necessary or appropriate
in connection with performing his duties on behalf of the Company;
(ii) Executive is required by order of a court of competent jurisdiction (by
subpoena or similar process) to disclose or discuss any Confidential
Information, provided that in such case, Executive shall promptly inform the
Company of such event, shall cooperate with the Company in attempting to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such court order; (iii) such Confidential Information becomes generally
known to and available for use in any industry in which the Company does
business (the “Industry”) , including without limitation the regenerative
medicine industry, other than as a result of any action or inaction by
Executive; or (iv) such information has been rightfully received by a member of
the Industry or has been published in a form generally available to the Industry
prior to the date Executive proposes to disclose or use such
information. Executive further agrees that he will not during employment and/or
at any time thereafter use such Confidential Information in competing, directly
or indirectly, with the Company. At such time as Executive shall cease to be
employed by the Company, he will immediately turn over to the Company all
Confidential Information, including papers, documents, writings, electronically
stored information, other property, and all copies of them provided to or
created by him during the course of his employment with the Company.

 

2

 

 

(b) Heirs, successors, and legal representatives. The foregoing provisions of
this Paragraph 4 shall be binding upon Executive’s heirs, successors, and legal
representatives. The provisions of this Paragraph 4 shall survive the
termination of this Agreement for any reason.

 

5. Covenant Not to Compete or Solicit or Hire. In consideration for Executive’s
employment by the Company under the terms provided in this Agreement and as a
means to aid in the performance and enforcement of the terms of the provisions
of Paragraph 4, Executive agrees that

 

(a) during the term of Executive’s employment with the Company and for a period
of twelve (12) months thereafter, regardless of the reason for termination of
employment, Executive will not, directly or indirectly, as an owner, director,
principal, agent, officer, employee, partner, consultant, servant, or otherwise,
carry on, operate, manage, control, or become involved in any manner with any
business, operation, corporation, partnership, association, agency, or other
person or entity which is engaged in a business that produces or develops
products that compete or may compete directly with any of the Company’s products
which are produced or being developed by the Company or any affiliate of the
Company or which the Company or any affiliate of the Company has active plans to
produce or develop as of the date of Executive’s termination of employment with
the Company, in any area or territory in which the Company or any affiliate of
the Company conducts or has active plans to conduct operations as of the date of
the Executive’s termination of employment with the Company; provided, however,
that the foregoing shall not prohibit Executive from owning up to one percent
(1%) of the outstanding stock of a publicly held company engaged in the
Industry; and

 

(b) during the term of Executive’s employment with the Company and for a period
of twelve (12) months thereafter, regardless of the reason for termination of
employment, Executive will not directly or indirectly solicit or induce any
present or future employee of the Company or any affiliate of the Company to
accept employment with Executive or with any business, operation, corporation,
partnership, association, agency, or other person or entity with which Executive
may be associated, and Executive will not hire or employ or cause any business,
operation, corporation, partnership, association, agency, or other person or
entity with which Executive may be associated to hire or employ any present or
future employee of the Company.

 

Should Executive violate any of the provisions of this Paragraph, then in
addition to all other rights and remedies available to the Company at law or in
equity, the duration of this covenant shall automatically be extended for the
period of time from which Executive began such violation until he permanently
ceases such violation. Executive acknowledges and agrees that the terms and
conditions of this Paragraph 5 are reasonable with respect to its duration,
geographic area and scope.

 

5A.           Remedies. Executive acknowledges that full compliance with the
terms of this Agreement is necessary to protect the significant value of the
Confidential Information and the customer and business goodwill of the Company.
Executive acknowledges that if he breaches this Agreement, the Company will be
irreparably harmed and money damages will not be an adequate remedy. As a
result, Executive agrees that, in the event Executive breaches or threatens to
breach any of the terms or provisions of this Agreement, the Company shall be
entitled to a preliminary or permanent injunction, without posting a bond or
other security, in order to prevent the continuation of such harm. Executive
acknowledges that nothing in this Agreement will prohibit the Company from also
pursuing any other remedy and all remedies are cumulative.

 

3

 

 

6.  Termination. Executive’s employment hereunder may be terminated without any
breach of this Agreement under the following circumstances:

 

(a) Death. Executive’s employment hereunder shall terminate upon his death.

 

(b) Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from his duties hereunder on a
full-time basis for one hundred eighty (180) calendar days in the aggregate in
any twelve (12) month period, the Company may terminate Executive’s employment
hereunder.

 

(c) Termination by Company For Cause. At any time during the Period of
Employment, the Company may terminate Executive’s employment hereunder for Cause
if such termination is approved by not less than a majority of the Board at a
meeting of the Board called and held for such purpose. For purposes of this
Agreement, “Cause” shall mean: (A) conduct by Executive constituting a material
act of willful misconduct in connection with the performance of his duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes; (B) criminal or civil
conviction of Executive, a plea of nolo contendere by Executive or conduct by
Executive that would reasonably be expected to result in material injury to the
reputation of the Company if he were retained in his position with the Company,
including, without limitation, conviction of a felony involving moral turpitude;
(C) continued, willful and deliberate non-performance by Executive of his duties
hereunder (other than by reason of Executive’s physical or mental illness,
incapacity or disability) which has continued for more than thirty (30) days
following written notice of such non-performance from the Board; (D) a breach by
Executive of any of the provisions contained in Paragraphs 4 and 5 of this
Agreement; or (E) a material violation by Executive of the Company’s employment
policies which has continued following written notice of such violation from the
Board.

 

(d) Termination Without Cause. At any time during the Period of Employment, the
Company may terminate Executive’s employment hereunder without Cause if such
termination is approved by a majority of the Board at a meeting of the Board
called and held for such purpose. Any termination by the Company of Executive’s
employment under this Agreement which does not constitute a termination for
Cause under Subparagraph 6(c) or result from the death or disability of the
Executive under Subparagraph 6(a) or (b) shall be deemed a termination without
Cause. If the Company provides notice to Executive under Paragraph 1 that it
does not wish to extend the Period of Employment, such action shall be deemed a
termination without Cause.

 

(e) Termination by Executive. At any time during the Period of Employment,
Executive may terminate his employment hereunder for any reason, including but
not limited to Good Reason. If Executive provides notice to the Company under
Paragraph 1 that he does not wish to extend the Period of Employment, such
action shall be deemed a voluntary termination by Executive and one without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean that Executive
has complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (A) a substantial diminution or other
substantive adverse change, not consented to by Executive, in the nature or
scope of Executive’s responsibilities, authorities, powers, functions or duties;
(B) any removal, during the Period of Employment, from Executive of his title of
President and/or Chief Executive Officer; (C) an involuntary reduction in
Executive’s Base Salary except for across-the-board reductions similarly
affecting all or substantially all management employees; (D) a breach by the
Company of any of its other material obligations under this Agreement and the
failure of the Company to cure such breach within thirty (30) days after written
notice thereof by Executive; (E) the involuntary relocation of the Company’s
offices at which Executive is principally employed or the involuntary relocation
of the offices of Executive’s primary workgroup to a location more than 30 miles
from such offices, or the requirement by the Company that Executive be based
anywhere other than the Company’s offices at such location on an extended basis,
except for required travel on the Company’s business to an extent substantially
consistent with Executive’s business travel obligations; or (F) the failure of
the Company to obtain the agreement from any successor to the Company to assume
and agree to perform this Agreement as required by Paragraph 11 (each of which
is hereinafter referred to as a “Good Reason event”). “Good Reason Process”
shall mean that (i) Executive reasonably determines in good faith that a “Good
Reason” event has occurred; (ii) Executive notifies the Company in writing of
the occurrence of the Good Reason event by no later than sixty (60) days after
the initial occurrence of the event or condition constituting Good Reason;
(iii) Executive cooperates in good faith with the Company’s efforts, for a
period not less than ninety (90) days following such notice, to modify
Executive’s employment situation in a manner acceptable to Executive and
Company; and (iv) notwithstanding such efforts, one or more of the Good Reason
events continues to exist and has not been modified in a manner acceptable to
Executive. If the Company cures the Good Reason event in a manner acceptable to
Executive during the ninety (90) day period, Good Reason shall be deemed not to
have occurred.

 

4

 

 

(f) Notice of Termination. Except for termination as specified in Subparagraph
6(a), any termination of Executive’s employment by the Company or any such
termination by Executive shall be communicated by written Notice of Termination
to the other party hereto and shall be effective on the Date of Termination (as
defined below). For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon.

 

(g) Date of Termination. “Date of Termination” shall mean: (A) if Executive’s
employment is terminated by his death, the date of his death; (B) if Executive’s
employment is terminated on account of disability under Subparagraph 6(b) or by
the Company for Cause under Subparagraph 6(c), the date on which Notice of
Termination is given or such later date as the Company may specify in the Notice
of Termination; (C) if Executive’s employment is terminated by the Company under
Subparagraph 6(d), sixty (60) days after the date on which a Notice of
Termination is given or such later date as the Company may specify in the Notice
of Termination (or, if such termination occurs as a result of the Company
providing notice to Executive under Paragraph 1 that it does not wish to extend
the Period of Employment, the date of the expiration of the current term of this
Agreement); and (D) if Executive’s employment is terminated by Executive under
Subparagraph 6(e), thirty (30) days after the date on which a Notice of
Termination is given or, if such termination is without Good Reason, such later
date up to sixty (60) days after the date on which such Notice of Termination is
given as Executive may specify in the Notice of Termination (or, if such
termination occurs as a result of the Company providing notice to Executive
under Paragraph 1 that it does not wish to extend the Period of Employment, the
date of the expiration of the current term of this Agreement).

 

(h) Separation from Service. Notwithstanding anything herein to the contrary, to
the extent necessary to comply with Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), no event shall constitute a “termination of
employment” in this Agreement, unless such event is also a “separation from
service,” as that term is defined for purposes of Section 409A and Treasury
Regulation §1.409A-3(a)(1).

 

(i) Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company or any of its
affiliates, and the Executive will execute any resignation that may be requested
by the Company supplement this Agreement as evidence of such resignation.

 

7. Compensation Upon Termination or During Disability.

 

(a) Death. If Executive’s employment terminates by reason of his death, the
Company shall, within ninety (90) days of death, pay in a lump sum to such
person as Executive shall designate in a notice filed with the Company or, if no
such person is designated, to Executive’s estate, Executive’s accrued and unpaid
Base Salary to the date of his death, and if to the extent required by law,
accrued and unused vacation, any bonuses or other compensation actually earned
for periods ended prior to the date of Executive’s death (collectively, the
“Accrued Obligations”). Upon the death of Executive, all unvested stock options
shall immediately vest in full and become exercisable and Executive’s estate or
other legal representatives may exercise the options in accordance with their
terms. All other stock-based grants and awards held by Executive shall vest or
be canceled upon the death of Executive in accordance with their terms. For a
period of one (1) year following the Date of Termination, the Company shall pay
such health insurance premiums as may be necessary to allow Executive’s spouse
and dependents to receive health insurance coverage substantially similar to
coverage they received prior to the Date of Termination. In addition to the
foregoing, any payments to which Executive’s spouse, beneficiaries, or estate
may be entitled under any employee benefit plan shall also be paid in accordance
with the terms of such plan or arrangement. Such payments, in the aggregate,
shall fully discharge the Company’s obligations hereunder.

 

5

 

 

(b) Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness, Executive
shall continue to receive his Base Salary until Executive’s employment is
terminated due to disability in accordance with Subparagraph 6(b) or until
Executive terminates his employment in accordance with Subparagraph 6(e),
whichever first occurs. If Executive’s employment is terminated due to
disability in accordance with Subparagraph 6(b), then the Company shall pay
Executive all Accrued Obligations through the Date of Termination in a lump-sum
payment by no later than fifteen (15) days after the Date of Termination. Upon
the Date of Termination by reason of Executive’s disability, all unvested stock
options shall immediately vest and become exercisable. All other stock-based
grants and awards held by Executive shall vest or be canceled upon the Date of
Termination in accordance with their terms. For a period of one (1) year
following the Date of Termination, the Company shall pay such health insurance
premiums as may be necessary to allow Executive and Executive’s spouse and
dependents to receive health insurance coverage substantially similar to
coverage they received prior to the Date of Termination. Upon termination due to
death prior to the termination first to occur as specified in the preceding
sentence, Subparagraph 7(a) shall apply.

 

(c) Termination other than for Good Reason. If Executive’s voluntarily resigns
from employment or employment is terminated by Executive, in either case, other
than for Good Reason as provided in Subparagraph 6(e), then the Company shall
pay the Executive all Accrued Obligations through the Date of Termination in a
lump sum payment no later than fifteen (15) days after the Date of
Termination. Thereafter, the Company shall have no further obligations to
Executive except as otherwise expressly provided under this Agreement, provided
any such termination shall not adversely affect or alter Executive’s rights
under any employee benefit plan of the Company in which Executive, at the Date
of Termination, has a vested interest, unless otherwise provided in such
employee benefit plan or any agreement or other instrument attendant thereto.

 

(d) Termination by Executive for Good Reason or by the Company without Cause.
Subject to the terms of section 18(a), and subject to the terms of this section,
if the Executive’s employment is terminated for Good Reason as provided in
Subparagraph 6(e) or without Cause as provided in Subparagraph 6(d), the Company
shall pay the Executive all Accrued Obligations through the Date of Termination
in a lump sum payment no later than fifteen (15) days after the Date of
Termination.  In addition, subject to the Executive’s execution of a general
release of claims in the form attached hereto as Exhibit A within 21 days after
the Date of Termination and the expiration of the seven-day revocation period
applicable thereto without the Executive revoking his acceptance of such general
release, commencing on the later of (i) the last day of the period for signing
and revoking the general release of claims in the form set forth in Exhibit A
hereof (“Release”), or (ii) ninety (90) days (or such later period as may be
required by law) after the Executive’s employment is terminated for Good Reason
as provided in Subparagraph 6(e) or without Cause as provided in Subparagraph
6(d),

 

(i) the Company shall pay Executive an amount equal to the sum of (A)
Executive’s Average Base Salary and (B) Executive’s Average Incentive
Compensation (the “Severance Amount”). The Severance Amount shall be paid in
cash in a single lump sum payment.  For purposes of this Agreement, “Average
Base Salary” shall mean the greater of (X) the average of the annual Base Salary
received by Executive during the three (3) immediately preceding complete fiscal
years or such fewer number of complete fiscal years as Executive may have been
employed by the Company or (Y) the amount of Base Salary for the immediately
prior fiscal year. For purposes of this Agreement, “Average Incentive
Compensation” shall mean the average of the annual cash incentive compensation
under Subparagraph 3(a) received by Executive for the three (3) immediately
preceding fiscal years or such fewer number of complete fiscal years as
Executive may have been employed by the Company or the amount of cash incentive
compensation for the prior fiscal year, whichever is higher. In no event shall
“Average Incentive Compensation” include any sign-on bonus, retention bonus or
any other special bonus. Notwithstanding the foregoing, if the Executive
breaches any of the provisions contained in Paragraphs 4 and 5 of this
Agreement, all payments of the Severance Amount shall immediately cease and the
entire Severance Amount shall be forfeited and become repayable to the Company
to the extent paid. Furthermore, in the event Executive terminates his
employment for Good Reason as provided in Subparagraph 6(e), he shall be
entitled to the Severance Amount only if he provides the Notice of Termination
provided for in Subparagraph 6(f) within thirty (30) days after he has complied
with the Good Reason Process; and

 

6

 

 

(ii) upon the Date of Termination, each unvested stock option that would
otherwise vest during the next twelve (12) months shall accelerate and
immediately vest. All other stock-based grants and awards held by Executive that
would otherwise vest during the next twelve (12) months shall accelerate and
immediately vest upon the Date of Termination; and

 

(iii) in addition to any other benefits to which Executive may be entitled in
accordance with the Company’s then existing severance policies, the Company
shall, for a period of one (1) year commencing on the Date of Termination, pay
such health insurance premiums as may be necessary to allow Executive and
Executive’s spouse and dependents to continue to receive health insurance
coverage substantially similar to coverage they received prior to the Date of
Termination.

 

(e) Termination for Cause. If Executive’s employment is terminated by the
Company for Cause as provided in Subparagraph 6(c), then the Company shall pay
the Executive all Accrued Obligations through the Date of Termination in a
lump-sum payment by no later than sixty (60) days after the Date of
Termination. Thereafter, the Company shall have no further obligations to
Executive except as otherwise expressly provided under this Agreement, provided
any such termination shall not adversely affect or alter Executive’s rights
under any employee benefit plan of the Company in which Executive, at the Date
of Termination, has a vested interest, unless otherwise provided in such
employee benefit plan or any agreement or other instrument attendant thereto. In
addition, all stock options held by Executive as of the Date of Termination
shall immediately terminate and be of no further force and effect, and all other
stock-based grants and awards shall be canceled or terminated in accordance with
their terms.

 

Nothing contained in the foregoing Subparagraphs 7(a) through 7(e) shall be
construed so as to affect Executive’s rights or the Company’s obligations
relating to agreements or benefits which are unrelated to termination of
employment.

 

8. Change in Control Payment. The provisions of this Paragraph 8 set forth
certain terms of an agreement reached between Executive and the Company
regarding Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance Executive’s continued attention and dedication to his assigned duties
and his objectivity during the pendency and after the occurrence of any such
event.

 

(a) Change in Control. If within eighteen (18) months after the occurrence of
the first event constituting a Change in Control, Executive’s employment is
terminated by the Company without Cause as provided in Subparagraph 6(d) or
Executive terminates his employment for Good Reason as provided in Subparagraph
6(e), then, subject to the terms of section 19(a), and subject to the
Executive’s executing a general release of claims in the form attached hereto as
Exhibit A within 21 days after the Date of Termination and the expiration of the
seven-day revocation period applicable thereto without the Executive revoking
his acceptance of such general release, commencing on the later of (i) the last
day of the period for signing and revoking the general release of claims in the
form set forth in Exhibit A hereof (“Release”), or (ii) ninety (90) days after
the Executive’s employment is terminated as provided above in this Section 8(a):

 

(i) In lieu of any amounts otherwise payable pursuant to Subparagraph 7(d)(i),
the Company shall pay Executive a single lump sum in cash equal to the sum of
(A) Executive’s current or most recent annual Base Salary plus (B) Executive’s
most recent annual cash incentive compensation under Subparagraph 3(a) for the
most recent fiscal year, excluding any sign-on bonus, retention bonus or any
other special bonus;

 

(ii) Notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement and in lieu of any acceleration of vesting that
would otherwise occur pursuant to Subparagraph 7(d)(ii), upon a Change in
Control, all stock options and other stock-based awards granted to Executive by
the Company shall immediately accelerate and become exercisable or
non-forfeitable as of the effective date of such Change in Control. Executive
shall also be entitled to any other rights and benefits with respect to
stock-related awards, to the extent and upon the terms provided in the employee
stock option or incentive plan or any agreement or other instrument attendant
thereto pursuant to which such options or awards were granted; and

 

7

 

 

(iii) In lieu of the Company’s obligations to pay health insurance premiums
pursuant to Subparagraph 7(d)(iii), the Company shall, for a period of one
(1) year commencing on the Date of Termination, pay such health insurance
premiums as may be necessary to allow Executive, Executive’s spouse and
dependents to continue to receive health insurance coverage substantially
similar to the coverage they received prior to the Date of Termination.

 

(b) Definitions. For purposes of this Paragraph 8, the following terms shall
have the following meanings:

 

“Change in Control” shall mean any of the following:

 

(a) a change in effective control consistent with Regulation §1.409A-3(i)(5)(vi)
such that any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities having the right to vote in an election of the Company’s
Board (“Voting Securities”) (other than as a result of an acquisition of
securities directly from the Company); or

 

(b) a change in effective control consistent with Regulation §1.409A-3(i)(vi)
such that persons who, as of the Commencement Date, constitute the Company’s
Board (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the Commencement Date
shall be considered an Incumbent Director if such person’s election was approved
by or such person was nominated for election by a vote of at least a majority of
the Incumbent Directors; but provided further, that any such person whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or

 

(c) a change in ownership consistent with Regulation §1.409A-3(i)(5)(v) and
(vii) such that the stockholders of the Company shall approve (A) any
consolidation or merger of the Company where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of the voting shares of the Company
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any), (B) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or (C) any plan or proposal for the liquidation or dissolution of the Company.

 

9. Stock Options Grant/Vesting. Subject to your timely execution of a stock
option agreement evidencing the option grant, the Company will grant you on the
Commencement Date, an option to purchase 671, 400 shares of Common Stock
(approximately 5% of the outstanding shares of Common Stock of the Company,
including the shares of Common Stock underlying the outstanding shares of
preferred stock on an as-converted basis). The option will be subject to the
terms and conditions of the Company’s 2013 Equity Incentive Plan and have an
exercise price equal to the closing price of the Company’s common stock on such
date of grant. This option shall vest annually in four equal annual installments
on January 1 of each year for four consecutive years commencing with January 1,
2016. The options shall be non-qualified stock options.

 

8

 

 

10. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

if to the Executive:

 

At his home address as shown

in the Company’s personnel records;

 

if to the Company:

 

Harvard Apparatus Regenerative Technology, Inc.

84 October Hill Road, Suite 11

Holliston, Massachusetts 01746

Attention: Board of Directors of Harvard Apparatus Regenerative Technology, Inc.

 

with a copy to:

 

Josef B. Volman

Burns & Levinson LLP

125 Summer Street

Boston, MA 02110

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

11. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a breach of this Agreement and shall constitute Good
Reason if the Executive elects to terminate employment.

 

12. Miscellaneous. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, unless specifically
referred to herein, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the Commonwealth of Massachusetts (without regard to
principles of conflicts of laws).

 

13. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
invalid portion of this Agreement, if any, shall be modified by any court having
jurisdiction to the extent necessary to render such portion enforceable.

 

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15. Arbitration; Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first
promptly try in good faith to settle such dispute or controversy by mediation
under the applicable rules of the American Arbitration Association before
resorting to arbitration. In the event such dispute or controversy remains
unresolved in whole or in part for a period of thirty (30) days after it arises,
the parties will settle any remaining dispute or controversy exclusively by
final, binding, and confidential arbitration in Boston, Massachusetts, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Notwithstanding the above, the Company shall be entitled to seek a
restraining order or injunction without the need to post a bond or provide other
security in any court of competent jurisdiction to prevent any continuation of
any violation of Paragraph 4 or 5 hereof. Furthermore, should a dispute occur
concerning Executive’s mental or physical capacity as described in Subparagraph
6(b), 6(c) or 7(b), a doctor selected by Executive and a doctor selected by the
Company shall be entitled to examine Executive. If the opinion of the Company’s
doctor and Executive’s doctor conflict, the Company’s doctor and Executive’s
doctor shall together agree upon a third doctor, whose opinion shall be binding.

 

9

 

 

16. Third-Party Agreements and Rights. Executive represents to the Company that
Executive’s execution of this Agreement, Executive’s employment with the Company
and the performance of Executive’s proposed duties for the Company will not
violate any obligations Executive may have to any employer or other party, and
Executive will not bring to the premises of the Company any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employment or other party.

 

17. Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect Executive or expose Executive to an increased probability of civil or
criminal litigation. Executive’s cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after Executive’s
employment, Executive also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Executive was employed by the Company. The Company shall
also provide Executive with compensation on an hourly basis at a rate equivalent
to the hourly rate of the Executive’s last annual Base Salary calculated using a
forty (40) hour week over fifty-two (52) weeks for requested litigation and
regulatory cooperation that occurs after his termination of employment, and
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Paragraph 17, including, but not limited to, reasonable
attorneys’ fees and costs.

 

18. Section 409A of the Code.

 

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.

 

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c) The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

(e) Notwithstanding anything herein to the contrary, no event shall constitute a
“termination of employment” in this Agreement, unless such event is also a
“separation from service,” as that term is defined for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (“Code”), and Treasury
Regulation §1.409A-3(a)(1).

 

 

10

 

 

19. Recoupment. Notwithstanding anything herein to the contrary, Executive may
be required to forfeit or repay any or all compensation received by Executive
under this Agreement pursuant to the terms of any compensation recovery,
recoupment or claw-back policy that may be adopted by or applicable to the
Company with respect to or under the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

20. Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 4, 5, 5A, 7 and 8 of this Agreement, and any other
Sections of this Agreement that must survive the termination of employment or
expiration of the Agreement in order to effectuate the intent of the parties,
shall survive termination of Executive’s employment or expiration of the
Agreement.

 

[signatures on following page]

 

11

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 



  HARVARD APPARATUS REGENERATIVE TECHNOLOGY, INC.         By:   /s/ Thomas
McNaughton     Name: Thomas McNaughton     Title: Chief Financial Officer      
EXECUTIVE           /s/ James McGorry     James McGorry



 

 

 

 

EXHIBIT A- FORM OF GENERAL RELEASE OF CLAIMS

 

This Release Agreement (the “Release Agreement”) is entered into by James
McGorry (the “Executive”) in favor of Harvard Apparatus Regenerative Technology,
Inc. (the “Company”). This is the Release Agreement referenced in the Agreement
between the Executive and the Company dated June __, 2015 (the “Employment
Agreement”). The consideration for the Executive’s agreement to this Release
Agreement consists of certain termination benefits as set forth in the
Employment Agreement and the terms of this Release Agreement.

 

The Executive agrees as follows:

 

Release. The Executive voluntarily releases and forever discharges the Company
and each of its subsidiaries, affiliates, predecessors, successors, assigns, and
current and former directors, officers, employees, representatives, attorneys
and agents (any and all of whom or which are hereinafter referred to as “Company
Parties”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorney’s fees and costs actually incurred), of any nature whatsoever, known or
unknown (collectively, “Claims”) that the Executive now has, owns or holds, or
claims to have, own, or hold, or that he at any time had, owned, or held, or
claimed to have had, owned, or held against any Company Party or Parties. This
general release of Claims includes, without implication of limitation, the
release of all Claims:

  

  •   relating to the Executive’s employment by and termination from employment
with the Company;

 

  •   of wrongful discharge;

 

  •   of breach of contract;

 

  •   of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of age discrimination or retaliation
under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, Claims
of discrimination or retaliation under Title VII of the Civil Rights Act of 1964
and Claims of discrimination or retaliation under Mass. Gen. Laws ch. 151B);    
      •   under the Massachusetts Weekly Payment of Wages Act, the Massachusetts
Fair Employment Practice Act, and the Fair Labor Standards Act;

 

  •   under any other federal or state statute, to the fullest extent that
Claims may be released;

 

  •   of defamation or other torts;

 

  •   of violation of public policy;

 

  •   for salary, bonuses, vacation pay or any other compensation or benefits;
and

 

  •   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

 

1. Limitations on Release.

 

(a) Employment Agreement. Nothing in this Release Agreement limits the
Executive’s or the Company’s rights under the Employment Agreement.

 

(b) Benefit and Enforcement Rights. Nothing in this Release Agreement is
intended to release or waive the Executive’s right to COBRA, unemployment
insurance benefits or any accrued and vested retirement benefits, the right to
seek enforcement of this Release Agreement or any rights referenced in this
Section of this Release Agreement.

 

(c) Indemnification. It is further understood and agreed that the Executive’s
rights to indemnification as provided in the Company’s certificate of
incorporation, bylaws, each as amended, or any indemnification agreement between
the Company and the Executive (it being acknowledged and agreed by the Executive
that, as of the date of this Agreement, there are no amounts owing to the
Executive pursuant to any such indemnification rights), remain fully binding and
in full effect subsequent to the execution of this Release Agreement.

 

 

 

 

(d) Exceptions. This Release Agreement does not prohibit or restrict the
Executive from communicating, providing relevant information to or otherwise
cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Release
Agreement or its underlying facts; provided that such interaction with EEOC or
any other governmental authority shall not result in the Employee’s receipt of
any monetary benefit or substantial equivalent thereof. This Release Agreement
also does not preclude the Executive from benefiting from classwide injunctive
relief awarded in any fair employment practices case brought by any governmental
agency; provided that such relief does not result in the Executive’s receipt of
any monetary benefit or substantial equivalent thereof.

 

2. No Assignment. The Executive represents that he or it has not assigned to any
other person or entity any Claims against any Company Party.

 

3. No Disparagement. The Executive shall not make any disparaging statements
about the Company, members of the Board of Directors, any officer of the Company
or any other employee of the Company. The Executive shall direct his immediate
family not to make any disparaging statements about any of the foregoing. Any
statement by a member of his immediate family shall be deemed to be a statement
by the Executive for purposes of this paragraph. The Executive shall be
considered to represent that he has complied and shall continue to comply with
he nondisparagement obligations under this paragraph from the Date of
Termination (as defined in the Employment Agreement); provided that this
representation shall have no effect if this Release Agreement does not become
effective. Notwithstanding the foregoing, nothing in this paragraph shall be
construed to apply to any statements made in the course of testimony in a legal
proceeding or in any required written statements in any such proceeding.

 

4. Litigation and Regulatory Cooperation. The Executive shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
while Executive was employed by the Company; provided, however, that such
cooperation shall not materially and adversely affect Executive or expose
Executive to an increased probability of civil or criminal litigation.
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company. The
Company shall also provide Executive with compensation on an hourly basis at a
rate equivalent to the hourly rate of the Executive’s last annual Base Salary
(as defined in the Employment Agreement) calculated using a forty (40) hour week
over fifty-two (52) weeks for requested litigation and regulatory cooperation
that occurs after his termination of employment, and reimburse Executive for all
costs and expenses incurred in connection with his performance under this
Section 5, including, but not limited to, reasonable attorneys’ fees and costs.

 

5. Reaffirmation of Post-Employment Restrictive Covenants. The Executive
reaffirms the restrictive covenants under the Employment Agreement to which he
is subject as follows: [Insert as appropriate.]

 

6. Right to Consider and Revoke Release Agreement. This Release Agreement shall
be considered to have been offered to the Executive on the Termination Date as
defined in the Employment Agreement. The Executive acknowledges that he has been
given the opportunity to consider this Release Agreement for a period ending
twenty-one (21) days after the Termination Date. In the event that the Executive
has executed this Release Agreement within less than twenty-one (21) days of the
Termination Date, the Executive acknowledges that such decision was entirely
voluntary and that he had the opportunity to consider this Release Agreement
until the end of the twenty-one (21) day period. To accept this Release
Agreement, the Executive shall deliver a signed Release Agreement to the
Company’s Board of Directors within such twenty-one (21) day period. The
Executive acknowledges that for a period of seven (7) days from the date when
the Executive executes this Release Agreement (the “Revocation Period”), he
shall retain the right to revoke this Release Agreement by written notice that
is received by the Board of Directors of the Company before the end of the
Revocation Period. This Release Agreement shall take effect only if it is
executed by the Executive within the twenty-one (21) day period as set forth
above and if it is not revoked pursuant to the preceding sentence. If those
conditions are satisfied, this Release Agreement shall become effective and
enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”).

 

 

 

 

7. Consideration Owed. Executive affirms and agrees that as of the date of this
Release Agreement, you acknowledge that you will be or have been paid any and
all wages (including all base compensation and, if applicable, any and all
overtime, commissions, and bonuses) to which you are or were entitled as of the
date of termination of employment, and that no other wages (including all base
compensation and, if applicable, any and all incentive compensation and bonuses)
are due to Executive. Executive acknowledges that Executive is unaware of any
facts or circumstances indicating that Executive may have an outstanding claim
for unpaid wages, improper deductions from pay, or any violation of the
Massachusetts Weekly Payment of Wages Act (M.G.L. c. 149, s. 148) or the Fair
Labor Standards Act or any other federal, state or local laws, rules, ordinances
or regulations that are related to payment of wages.

 

8. Other Terms.

 

(a) Legal Representation; Review of Release Agreement. The Executive
acknowledges that he has been advised to discuss all aspects of this Release
Agreement with he attorney. The Executive represents that he has carefully read
and fully understands all of the provisions of this Release Agreement and that
he is voluntarily entering into this Release Agreement.

 

(b) Binding Nature of Release Agreement. This Release Agreement shall be binding
upon the Executive and upon his heirs, administrators, representatives,
executors, successors and assigns, and shall inure to the benefit of the
Executive and the Company and to their heirs, administrators, representatives,
executors, successors, and assigns.

 

(c) Modification of Release Agreement; Waiver. This Release Agreement may be
amended, revoked, changed, or modified only upon a written agreement executed by
the Executive and the Company. No modification waiver of any provision of this
Release Agreement will be valid unless it is in writing and signed by the party
against whom such waiver is charged. The failure of the Company to require the
performance of any term or obligation of this Release Agreement, or the waiver
by the Company of any breach of this Release Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

(d) Severability. In the event that at any future time it is determined by a
court of competent jurisdiction that any covenant, clause, provision or term of
this Release Agreement is illegal, invalid or unenforceable, the remaining
provisions and terms of this Release Agreement shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release Agreement. In the event of such severance, the
remaining covenants shall be binding and enforceable.

 

(e) Enforcement. Sections 4, 5 and 6 of this Release Agreement shall be subject
to enforcement pursuant to the same procedures that apply to a breach of
Paragraphs 4 or 5 of the Employment Agreement (as further detailed in Paragraph
15 of the Employment Agreement). Any other disputes concerning this Release
Agreement shall be subject to resolution pursuant to Section 15 of the
Employment Agreement.

 

(f) Governing Law and Interpretation. This Release Agreement shall be deemed to
be made and entered into in the Commonwealth of Massachusetts, and shall in all
respects be interpreted, enforced and governed under the laws of Massachusetts,
without giving effect to the conflict of laws provisions of Massachusetts law.
The language of all parts of this Release Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either the Executive or the Company.

 

(g) Entire Agreement; Absence of Reliance. This Release Agreement constitutes
the entire agreement of the Executive concerning any subject matter of this
Release Agreement and supersedes all prior agreements between the Executive and
the Company with respect to any related subject matter, except the Employment
Agreement. The Executive acknowledges that he is not relying on any promises or
representations by the Company or its agents, representatives or attorneys
regarding any subject matter addressed in this Release Agreement, other than the
provision of the Employment Agreement pursuant to which Employee is to receive
certain consideration in return for signing this Release Agreement and allowing
it to become effective.

 

So agreed by the Executive.

  

      Executive     James McGorry   Date

 

 

 

 

 

 

